                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION


   DAMOTRESS BAILEY,                                    §
                                                        §
                                                        §
                   Plaintiff,                           §
                                                        §       Case No. 6:19-CV-473-JDK-JDL
   v.                                                   §
                                                        §
   COMMISSIONER, SOCIAL SECURITY                        §
   ADMINISTRATION,                                      §
                                                        §
                   Defendant.

                   ORDER ADOPTING REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

        This case was referred to United States Magistrate Judge John D. Love pursuant to

28 U.S.C. § 636. On February 4, 2020, the Magistrate Judge issued a Report and Recommendation

(Docket No. 13), which recommends that the action be dismissed without prejudice for failure to timely

file proof of service with the Court and failure to comply with a Court order. Id. at 2. The parties were

served with the Report and Recommendation through their counsel of record via the Court’s CM/ECF

electronic filing system on February 4, 2020. Id. Plaintiff timely filed objections. Docket No. 15.

        This Court reviews the findings and conclusions of the Magistrate Judge de novo if a party

objects within fourteen days of service of the Report and Recommendation. 28 U.S.C. § 636(b)(1). In

conducting a de novo review, the Court examines the entire record and makes an independent

assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996)

(en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file

objections from ten to fourteen days).

        Having conducted a de novo review, the Court finds that Plaintiff’s objections should be

overruled. Plaintiff argues that a brief has been filed and, “[u]nless the case is closed[,] the Summonses

                                                    1
will be served by certified mail tomorrow on Social Security Administration Chief Regional Counsel

and by hand on the U.S. Attorney.” Docket No. 15 at 1. But no such summons has been requested by

Plaintiff or issued by the Clerk of Court. Further, Plaintiff has not shown good cause for the failure to

timely effect service or comply with the Court’s Order. Counsel for Plaintiff states only that she “has

been serving the U.S. Attorney’s Office on the 90th day for service ever since she started her private

practice in 2010,” Docket No. 15 at 1, which is belied by the numerous cases in which the Court has

warned counsel regarding her failure to timely effect service. See, e.g., Breitbarth v. Commissioner,

SSA, Civil Action No. 6:19-cv-93, Docket No. 6; Simmons v. Commissioner, SSA, Civil Action No.

6:19-cv-110, Docket No. 5; Crawley v. Commissioner, SSA, Civil Action No. 6:19-cv-361, Docket No.

10; Green v. Commissioner, SSA, Civil Action No. 6:19-cv-398, Docket No. 7; Dodson v.

Commissioner, SSA, Civil Action No. 6:19-cv-434, Docket No. 7. Plaintiffs’ remaining objections are

likewise without merit.

       Having conducted a de novo review of the Magistrate Judge’s Report and Recommendation,

the Court finds that the findings of fact and conclusions of law of the Magistrate Judge are correct. The

Court therefore adopts the Report and Recommendation of the United States Magistrate Judge

(Docket No. 13) as the findings of this Court. Accordingly, it is hereby ORDERED that the Magistrate

Judge’s Report (Docket No. 13) be ADOPTED and that the above-styled civil action be DISMISSED

WITHOUT PREJUDICE for failure to timely file proof of service with the Court and failure to

comply with a Court order. All pending motions are DENIED as MOOT.

        So ORDERED and SIGNED this 20th day of February, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE



                                                   2
